KeRwih-, J.
The facts are substantially set forth in the statement of the case. Motions were made for nonsuit, to change the answers in the special verdict, and for judgment notwithstanding the verdict, which motions were overruled and error assigned.
1. The foregoing assignments of error all involve the sufficiency of the evidence. Quite a lengthy argument is made by counsel for appellants under this head, but we are convinced that there is sufficient competent evidence to support the verdict, and that the court below committed no error in overruling the above motions.
2. Error is assigned in allowing the plaintiff to testify on the ground that he was mentally incompetent. It is true that the evidence of plaintiff was not very coherent and is subject to criticism. But the trial court was in better position to judge of the competency of the evidence than this court. Moreover, the competency of a witness to testify is largely a *370question for the trial court, and impaired mental condition of a witness ordinarily goes to the weight or credibility of the evidence. Burns v. State, 145 Wis. 373, 128 N. W. 987; 40 Cyc. 2201, 2573. We are convinced that no error was committed under this head.
3. Error is assigned in refusal of the court below to admit in evidence a report of the examining physicians made on the 14th day o’f September, 1914, in regard to the mental condition of the plaintiff. This report was made on a petition for an inquisition relative to the insanity of. the plaintiff and the report was to the effect that the plaintiff was sane. There was no error in excluding this report. It bore very remotely, if at all, upon the question of the competency of the plaintiff to contract on the 2d day of July, 1915. Moreover, one may be feeble-minded and not of sufficient capacity to contract and not necessarily in such mental condition as to require incarceration.
Point is also made by counsel for appellants that error was committed in refusing to admit certain testimony respecting an offer to show that after the conveyance the defendant Sol Q-. Pelhey went to the town board on the day or the day after he procured the deed from plaintiff and asked the board to take the deed in their name, and the personal property, and pay the debts on said property, and that the offer was made for the purpose of showing good faith on the part of defendant Pelhey in dealing with the plaintiff. This evidence ^clearly was incompetent and the ruling of the court below upon the offer was proper.
4. It is contended that the verdict of the jury in regard to the value of the property shows passion and prejudice, and that the amounts found were greatly in excess of what the record shows those values should be. An examination of the evidence convinces us that there is not only nothing to indicate passion or prejudice on the part of the jury on this question, but on the contrary we think the verdict as to values is well supported by the evidence.
*371Some other technical points are raised by connsel for appellants which w¿ do not deem of sufficient weight to require treatment.
On the verdict in this case, which we regard supported by the evidence, it is clear that the plaintiff was entitled to judgment.
By the Court. — Judgment affirmed.